DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A2: middle mount evaporator configuration in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on examiner for searching and examining claims together.  This is found persuasive.
Accordingly, the restriction requirement of 3/7/2022 is withdrawn and all claims will be examined.  

Drawings
The drawings are objected to because:
Fig. 2, 4, and 8 contain solid black shading (See 37 CFR1.84(m) “Solid black shading areas are not permitted”);
Fig. 11.  Difficult to tell what orientation or plane evaporator part 1105 is on.  The three dimensional rendition of evaporator part does not appear to be a known shape and appears improperly oriented. 
Fig. 1-11. Images appear fuzzy with poor line quality.  (See 37 CFR 1.84(l) which states: “(1) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”).  ).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8, 11-13, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the term “about”.  There is nothing to indicate as to what range is covered by the term “about”. Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation “about” will be interpreted as “within 10%”. 
Claim 7 recites the term “about”.  There is nothing to indicate as to what range is covered by the term “about”. Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation “about” will be interpreted as “within 10%”. 
Claim 8 recites the term “about”.  There is nothing to indicate as to what range is covered by the term “about”. Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation “about” will be interpreted as “within 10%”. 
Claim 11 recites “a bracket that reversibly attaches”.  There is nothing to indicate what a normal orientation is, so a reverse of the normal orientation cannot be ascertained.  What constitutes as “reversibly attached” is also not defined.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “a bracket attaches to server rails”.
Claim 17 recites “a bracket that reversibly attaches”.  There is nothing to indicate what a normal orientation is, so a reverse of the normal orientation cannot be ascertained.  What constitutes as “reversibly attached” is also not defined.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “a bracket attaches to server rails”.
Claims 12-13 are rejected as being dependent on indefinite independent claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magallanes et al. (US 2017/0280593, hereafter Magallanes).
Regarding claim 1, Magallanes an evaporator (Fig. 3, evaporator 12) for cooling a server rack enclosure (Fig. 1, electronic equipment 18, are mounted to a rack 20 and housed in cabinet 30), comprising: an evaporator housing (Fig. 3, evaporator 12) comprising:
 a first surface (Fig. 5B, top 170) having a first end that includes a warm air inlet (Annotated Fig. 5B, first end, inlet 116, para [0037] inlet may be in any suitable position including the top)  that conducts warm air from inside a server rack enclosure and second end that includes a cool air outlet (Annotated Fig. 5B, second end, outlet 174) that returns cooled air to the server rack enclosure (Figure 5B, wherein the airflow will enter the inlet at the first end, pass through evaporator coil 110 to be cooled, and exit the second end at 174 to deliver cooled air to the server rack); 
evaporator coils (Fig. 3, evaporator 110) positioned between the warm air inlet and the cool air outlet  that cool the warm air from the inside of the server rack enclosure (para [0013], Fig. 3 is a side view of Fig. 1 but with condenser inside the cabinet, the arrows indicate flow of air, evaporator coil 110, is positioned between warm air inlet 116 and cool air outlet 120); and
 an airflow generating unit (Fig. 3, blower 112) that provides airflow between the warm air inlet and the cool air outlet (Fig. 3, blower 112, is between return air inlet 116 and upper outlet 120), the airflow transiting about the evaporator coils (Fig. 3, evaporator 110, para [0030] evaporator 110 is a first refrigerant conduit); 
the evaporator coils including tubing (Fig.3, refrigerant tubing 140) positioned in a connection port of the evaporator housing (Fig. 3, refrigerant tubing 140 extends from the evaporator housing thus the housing has a connection port); 
the tubing being configured to attach to a remote condenser unit (Fig. 3, condenser unit 14 is positioned away from the evaporator).

    PNG
    media_image1.png
    315
    430
    media_image1.png
    Greyscale

Annotated Figure 5B
Regarding claim 2, Magallanes teaches wherein the evaporator housing is mountable within a rack of the server rack enclosure (para [0024], “the evaporator unit may be mounted to rack 20”).  
Regarding claim 3, Magallanes teaches wherein the evaporator housing is repositionable within the rack (para [0024], the evaporator unit may be mounted above the electronic equipment 18, or in the middle of the cabinet so electronic equipment are both above and below it).  
Regarding claim 5, Magallanes teaches comprising a plate that attaches to one or more of the first surface and the second surface (Fig. 5A, first side 178 is a plate attached to top 170 and bottom 172)
Regarding claim 9, Magallanes teaches the evaporator housing fits entirely within the server rack enclosure (Fig. 3, evaporator 12 fits within the boundaries for the server rack enclosure) for closed-loop cooling of the server rack enclosure.
Regarding claim 10, Magallanes teaches wherein evaporator housing comprises one or more side air inlets (para [0037] inlet may be positioned at any suitable position, including sides) and one or more side air outlets (Fig. 5A, side outlet 180, Fig. 5B, side outlet 182).

Regarding claim 11, Magallanes teaches a system for cooling a server rack enclosure (para [007]-[0009], cooling system for electronic equipment), comprising: a housing (Fig. 3, evaporator 12) comprising: 
a first surface having a first end (Annotated Fig. 5B, top 170, first end) that includes a warm air inlet (Annotated Fig. 5B, inlet 116) that conducts warm air from inside a server rack enclosure and second end (Annotated 5B, second end) that includes a cool air outlet (Annotated 5B, outlet 174) that returns cooled air to the server rack enclosure; 
evaporator coils (Fig. 3, evaporator 110, para [0030] evaporator 110 is a first refrigerator conduit) positioned between the warm air inlet and the cool air outlet (Fig. 3, evaporator coil 110, positioned between warm air inlet 116 and cool air outlet 120) that cool the warm air from the inside of the server rack enclosure; and 
an airflow generating unit (Fig. 3, blower 112) that provides airflow between the warm air inlet and the cool air outlet (Fig. 3, blower 112, is between return air inlet 116 and upper outlet 120), the airflow transiting about the evaporator coils (Fig. 3, the airflow indicated by arrows transits through the evaporator; and 
a mounting mechanism for mounting the housing at a position within the server rack enclosure (Fig. 5A-5B, mounts 210, 212, 214, 216) selected from the group consisting of a bottom mount position, a middle mount position, and a top mount position (para [0024], the evaporator unit may be mounted above the electronic equipment 18, or in the middle of the cabinet so electronic equipment are both above and below it, Fig. 3 shows a bottom mount position of evaporator unit 12); 
wherein the mounting mechanism comprises a bracket that reversibly attaches to server rails within the server rack enclosure housing (Fig. 5B, Para [0039] teaches the brackets 210, 212, 214, 216 are attached to the rack 20). 
Regarding claim 12, Magallanes teaches wherein the housing comprises an evaporator housing having tubing for connection to tubing of a remote condenser (Fig. 3, refrigerant tubing 140, is connected to a remote condenser unit 14).

	Regarding claim 14, Magallanes teaches a system comprising: 
a server rack enclosure (Fig. 3, cabinet 30 houses the electronic equipment 18); 
a server rack (Fig. 1, server rack 20) comprising a plurality of rails (Fig. 1, posts 22A 22B); and 
an evaporator housing (Fig. 5A, evaporator 12) comprising: 
a first surface (Fig. 5B, top 170) having a first end that includes a warm air inlet (Annotated Fig. 5B, first end, inlet 116, para [0037] inlet may be in any suitable position including the top) that conducts warm air from inside a server rack enclosure and second end that includes a cool air outlet (Annotated Fig. 5B, second end, outlet 174) that returns cooled air to the server rack enclosure; and 
evaporator coils (Fig. 3, evaporator 110 is a first refrigerant conduit) positioned between the warm air inlet and the cool air outlet (para [0013], Fig. 3 is a side view of Fig. 1 but with condenser inside the cabinet, the arrows indicate flow of air, evaporator 110, is positioned between warm air inlet 116 and cool air outlet 120) that cool the warm air from the inside of the server rack enclosure; 
an airflow generating unit (Fig. 3, blower 112) that provides airflow between the warm air inlet and the cool air outlet (Fig. 3, blower 112, is between return air inlet 116 and upper outlet 120), the airflow transiting about the evaporator coils (Fig. 3, evaporator 110, para [0030] evaporator 110 is a first refrigerant conduit, the airflow indicated by arrows passes through the evaporator 110); 
the evaporator coils including tubing positioned in a connection port of the evaporator housing (Fig. 3, refrigerant tubing 140); 
the tubing being configured to attach to a remote condenser unit (Fig. 3, condenser unit 14 is positioned away from the evaporator).
Regarding claim 15, Magallanes teaches comprising a plate (Fig. 5A, first side 178) that attaches to the first surface of the evaporator housing (Fig. 5A, first side 178 is a plate attached to top).
Regarding claim 16, Magallanes teaches comprising a mounting mechanism for mounting the evaporator housing (Fig. 5B, mount 210, 212, 214, 216) at a position within the server rack enclosure selected from the group consisting of a bottom mount position, a middle mount position, and a top mount position (para [0024], the evaporator unit may be mounted above the electronic equipment 18, or in the middle of the cabinet so electronic equipment are both above and below it, Fig. 3 shows a bottom mount position of evaporator unit 12).
Regarding claim 17, Magallanes teaches wherein the mounting mechanism comprises a bracket (Fig. 5B, brackets 210, 212, 214, and 216) that reversibly attaches to server rails within the server rack enclosure housing (Fig. 5B, the brackets 210, 212, 214, 216 para [0039] are attached to the rack 20). 
Regarding claim 19, Magallanes teaches wherein the evaporator housing comprises two side surfaces (Fig. 5A, first side 178A second side 178B), each of the two side surfaces having one or more side air inlets (para [0037] an inlet may be positioned at any suitable position, as lower outlet 184 is an outlet placed on the bottom surface, an inlet positioned at the bottom surface is also suitable) and one or more side air outlets (Fig. 5A side outlets 180, Fig. 5B side outlet 182).
Regarding claim 20, Magallanes teaches comprising the remote condenser unit (Fig. 3, condenser unit 14) configured to attach to the tubing of the evaporator housing (Fig. 3, refrigerant tubing 140 is attached to condenser unit 14)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0280593, hereafter Magallanes).
Regarding claim 4, Magallanes teaches wherein the evaporator housing comprises a second surface, opposite the first surface (Fig. 5A, bottom 172 is opposite first surface 170), wherein the second surface comprises a first end (Annotated Fig. 5B, first end) and second end that includes a second cool air outlet (Fig. 5A, lower outlet 184). 
Magallanes does not explicitly teach wherein the second surface comprises a first end that includes a second warm air inlet.
However, Magallanes teaches that the warm air inlet may be positioned at any suitable position (para [0037] “the return air inlet is arranged at the rear end as illustrated, but may be arranged at any other suitable position, such as on top and/or the sides”, a second inlet positioned at the bottom surface would also suitable as it mirrors the second end that has a second outlet positioned on the bottom surface, lower outlet 184).
Therefore, in view of Magallanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magallanes evaporator housing to have a second inlet positioned on the second surface at the first end so that air can be drawn from multiple inlets increasing airflow and since such a modification would have involved a mere duplication of parts.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art unless a  new and unexpected result is produced. See MPEP 2144.04 (VI, B).
Regarding claim 13, Magallanes teaches wherein the housing comprises: a second surface (Fig. 5A, bottom 172) having a second cool air outlet (Fig. 5A, lower outlet 184); and two side surfaces, each of the two side surfaces having one or more side air inlets (para [0037] inlet may be positioned at any suitable position, including sides) and one or more side air outlets (Fig. 5A, side outlet 180, Fig. 5B, side outlet 182).
Magallenes does not explicitly teach wherein a second surface comprises a second warm air inlet.
However, Magallanes teaches that the warm air inlet may be positioned at any suitable position (para [0037] “the return air inlet is arranged at the rear end as illustrated, but may be arranged at any other suitable position, such as on top and/or the sides”, a second inlet positioned at the bottom surface would also suitable as it mirrors the second end that has a second outlet positioned on the bottom surface, lower outlet 184).
Therefore, in view of Magallanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magallanes evaporator housing to have a second inlet positioned on the second surface so that air can be drawn from multiple inlets increasing airflow and since such a modification would have involved a mere duplication of parts.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art unless a  new and unexpected result is produced.  See MPEP 2144.04 (VI, B).
Regarding claim 18, Magallanes teaches wherein the evaporator housing comprises a second surface (Fig. 5A, bottom 172), opposite the first surface, and wherein the second surface comprises a first end (Annotated Fig. 5B, first end) second end that includes a second cool air outlet (Fig. 5A, lower outlet 184).  
Magallanes does not explicitly teach wherein the second surface of the first end includes a second warm air inlet.
However, Magallanes teaches that the warm air inlet may be positioned at any suitable position (para [0037] “the return air inlet is arranged at the rear end as illustrated, but may be arranged at any other suitable position, such as on top and/or the sides”, a second inlet positioned at the bottom surface would also suitable as it mirrors the second end that has a second outlet positioned on the bottom surface, lower outlet 184).
Therefore, in view of Magallanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magallanes evaporator housing to have a second inlet positioned on the second surface at the first end so that air can be drawn from multiple inlets increasing airflow and since such a modification would have involved a mere duplication of parts.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art unless a  new and unexpected result is produced.  See MPEP 2144.04 (VI, B).
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0280593, hereafter Magallanes) as applied to claim 1 in view of Guo et al. (US 2017/0238443), and in further view of Brouillard (WO 2009141610).
Regarding claim 6, Magallanes does not teach wherein the evaporator housing is about 10 inches in height, about 17 inches in width, and about 40 inches in depth.  
Brouillard teaches a housing for a rack mounted cooling unit with a width dimension of a height of less than 73 inches, width dimension of 17.7inches or less, and a depth of 39.4 inches (pg. 7 lines 6-16, pg. 9 lines 8-25).
While Brouillard teaches an evaporator housing height less than 73 inches, Brouillard does not explicitly teach the evaporator housing is about 10 inches in height.  However, Brouillard does further teach on page 9 lines 29-30 that “In practice the height dimension of the cooling unit housing will be much less than this upper limit. This allows a cooling unit to be inserted into the same rack as other components, such as servers”.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaporator housing height dimension of Brouillard to be about 10 inches in height in order to accommodate the evaporator housing within the server racks.  
Therefore, it would have been an obvious matter of design choice to modify the size of the evaporator housing to 10 inches in height, about 17 inches in width, and about 40 inches in depth since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).
Regarding claim 7, Magallanes does not teach wherein the evaporator housing is about 14 inches in height, about 17 inches in width, and about 45 inches in depth.
Brouillard teaches a housing for a rack mounted cooling unit with a height less than 73 inches and a width dimension of 17.7 inches or less (pg. 7 lines 6-16, pg. 9 lines 8-25). Also, Guo teaches a cooling unit for cooling a data center cabinets with a depth of 47.2 inches (para [0046]). 
While Brouillard teaches an evaporator housing height less than 73 inches, Brouillard does not explicitly teach the evaporator housing is about 14 inches in height.  However, Brouillard does further teach on page 9 lines 29-30 that “In practice the height dimension of the cooling unit housing will be much less than this upper limit. This allows a cooling unit to be inserted into the same rack as other components, such as servers”.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaporator housing height dimension of Brouillard to be about 14 inches in height in order to accommodate the evaporator housing within the server racks.  
Therefore, in view of Brouillard and Guo, it would have been an obvious matter of design choice to modify the size of the evaporator housing to 10 inches in height, about 17 inches in width, and about 40 inches in depth since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).
Regarding claim 8, Magallanes does not teach wherein the evaporator housing is about 15 inches in height, about 17 inches in width, and about 45 inches in depth.
Brouillard teaches a housing for a rack mounted cooling unit with a height less than 73 inches and a width dimension of 17.7 inches or less (pg. 7 lines 6-16, pg. 9 lines 8-25). Also, Guo teaches a cooling unit for cooling a data center cabinets with a depth of 47.2 inches (para [0046]). 
While Brouillard teaches an evaporator housing height less than 73 inches, Brouillard does not explicitly teach the evaporator housing is about 15 inches in height.  However, Brouillard does further teach on page 9 lines 29-30 that “In practice the height dimension of the cooling unit housing will be much less than this upper limit. This allows a cooling unit to be inserted into the same rack as other components, such as servers”.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaporator housing height dimension of Brouillard to be about 15 inches in height in order to accommodate the evaporator housing within the server racks.  
Therefore, in view of Brouillard and Guo, it would have been an obvious matter of design choice to modify the size of the evaporator housing to 10 inches in height, about 17 inches in width, and about 40 inches in depth since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Long et al. (WO 2012094806). Discloses cooling unit for data center.
Iyengar et al. (US 9596787). Discloses cooling unit for electronic devices.
Goth et al. (US 20090219681).  Discloses cooling system for electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763